Appeal from orders of the Family Court of the State of New York, New *672York County, entered March 5, 1974, which . awarded temporary support, mutual examinations before trial and a temporary order of protection, unanimously dismissed, without costs and without disbursements. Section 1112 of the Family Court Act provides that an appeal may be taken as of right from an order of disposition, and, in the discretion of the appropriate Appellate Division, from any other order under the Family Court Act. An “order of disposition ” is synonymous with a final order or judgment. (Matter of Taylor v. Taylor, 23 A D 2d 747.) An appeal does not lie as a matter of right from a temporary order of support (Matter of Ciotti v. Butera, 24 A D 2d 983) or from an order concerning an examination before trial (Matter of Deubel v. Kahn, 19 A D 2d 617). The orders on appeal herein are clearly not orders of ■disposition. Since no application for leave to appeal was made, the appeal is not properly before this court. If the appeal were properly before this court, we would affirm since the impending dispositional hearing now set for April 25, .1974 will afford satisfactory protection of the rights of the parties and will provide a more adequate record for adjudication and review of their disputes; Concur—Nunez, J. F., Kupferman, Steuer, Capozzoli and Lane, JJ.